Exhibit 10.26


AGENCY AGREEMENT

        THIS AGENCY AGREEMENT, dated November 9, 2005 (“Agreement”), between
General Electric Capital Corporation, a Delaware corporation (together with its
successors and assigns, if any, “Lessor”), and Duckwall-Alco Stores, Inc., a
Kansas corporation (the “Company”). Capitalized terms not defined herein shall
have the meanings assigned to them in the Lease (as that term is defined below).


RECITALS:

        WHEREAS, Lessor and the Company have entered into a Master Lease
Agreement dated November 9, 2005 wherein Lessor, as the lessor, has agreed to
lease certain items of equipment to the Company (the Master Lease Agreement and
all Schedules entered into from time to time thereunder are hereinafter
collectively referred to as the “Lease”; and all equipment leased thereunder are
hereinafter collectively referred to as the “Equipment”); capitalized terms used
herein but not otherwise defined shall have the meanings as provided in the
Lease; and

        WHEREAS, Lessor desires to appoint the Company its agent to order,
receive and, in the name and on behalf of Lessor, the Equipment;

        NOW, THEREFORE, in consideration of the above premises and the mutual
promises contained herein, as well as other good and valuable considerations,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:


ARTICLE I
GENERAL UNDERTAKING

Section 1.01 Appointment. Lessor hereby appoints the Company, and the Company
hereby agrees to accept such appointment, as the agent of Lessor, without any
fee for acting as such agent, pursuant to the terms and conditions of this
Agreement, for the purpose of ordering and, subject to the conditions set forth
in Section’s 2.01 and 2.05 hereof, accepting Equipment on Lessor’s behalf for
leasing to the Company under the Lease from the respective supplier thereof
(each a “Supplier” and collectively, the “Suppliers”). It is specifically agreed
that all of the power and authority vested to the Company herein shall be
subject to any modifications as may from time to time be made by Lessor.

Section 1.02 Powers. Except as may be otherwise expressly provided in this
Agreement, the Company is hereby granted the authority to act, and hereby agrees
to act, on behalf of Lessor and in the name of Lessor, to the extent necessary
to carry out its duties under this Agreement.

Section 1.03 Master Lease. This Agreement is entered into in connection with and
subject to the terms of the Lease and in the event of a conflict between the
terms of this Agreement and the Lease, the Lease shall control. The Company and
Lessor may from time to time hereafter enter into Equipment Schedules to the
Lease, and it is the intent of the parties that this Agreement facilitate the
leasing of Equipment under the Lease. EXCEPT AS PROVIDED IN ANY OTHER AGREEMENT,
NOTHING IN THIS AGREEMENT SHALL BE OR SHALL BE DEEMED TO BE, A COMMITMENT ON THE
PART OF EITHER THE COMPANY OR LESSOR TO EXECUTE OR OTHERWISE ENTER INTO ANY
EQUIPMENT SCHEDULES AFTER THE DATE OF THIS AGREEMENT.


ARTICLE II
DUTIES OF AGENT

Section 2.01 Equipment Orders. Upon the written acknowledgment by the Company
and Lessor of each jointly approved purchase agreement, purchase order or
invoice (“Purchase Order”), the Company, pursuant to the agency granted to it by
Lessor in Article I hereof, may order, receive, accept the Equipment to be
leased in accordance with the Economic Terms (as hereafter defined and
described).

--------------------------------------------------------------------------------

Upon and as of the date of acceptance of the Equipment by the Company and
satisfaction of the conditions precedent provided for in the Lease: (a) Lessor
shall be unconditionally obligated to purchase such Equipment pursuant to the
terms of the applicable Purchase Order and to lease such Equipment to the
Company pursuant to the terms and conditions of the Lease and the applicable
completed Schedule; and (b) the Company shall be unconditionally obligated to
lease such Equipment from Lessor pursuant to the terms and conditions of the
Lease and the applicable completed Schedule. The leasing of Equipment pursuant
to this Agreement shall be in accordance with the Economic Terms set forth in
Section 2.05 hereof, and upon delivery of the Equipment from any Supplier shall
be deemed to be leased pursuant to this Agreement and the Lease and be subject
to all of the provisions of the Lease, including without limitation, the
insurance and indemnity provisions of the Lease. Notwithstanding any provision
to the contrary herein, the Company’s ability to act as Lessor’s agent
hereunder, and to unconditionally obligate Lessor to purchase Equipment pursuant
to such agency, shall be limited by the following: (i) the Company must disclose
to all Suppliers that it is ordering the Equipment as agent for Lessor; (ii) all
of the Equipment ordered and/or accepted hereunder must meet at least one of the
general description categories contained in Section 2:05; (iii) the aggregate
Purchase Price for all Equipment purchased in connection with any Schedule must
be less than, or equal to, the Maximum Aggregate Capitalized Lessor’s Cost
specified in Section 2:05; (iv) the Equipment must be delivered to, and accepted
by, the Company on or before the Last Delivery Date specified in Section 2:05;
(v) the Purchase Price of each unit of Equipment must not be more than the then
current Fair Market Value of such Equipment; (vi) each unit of Equipment must
qualify for all the Tax Benefits described in the applicable Schedule in the
hands of Lessor upon the Company’s acceptance thereof from the Supplier and
(vii) with respect to any documentation, technical or confidential business
information and/or software relating to the Equipment (collectively,
“Software”), the Purchase Order will grant Lessor a license to use the Software
and will allow Lessor to grant a sublicense to the Company to use such Software
pursuant to the Lease and will allow Lessor to grant a sublicense to a third
party after a termination or the expiration of the Lease in the event the
Company does not elect to exercise any purchase option that may be provided for
in the Lease; and (viii) all conditions precedent set forth in the Lease,
including the delivery and execution of the Schedule and the Certificate of
Acceptance, must be completed by no later than the Last Basic Term Commencement
Date specified in Section 2.05.

The Company additionally agrees that all Purchase Orders executed by the Company
as Lessor’s agent hereunder shall: (A) condition Lessor’s obligation to pay for
and purchase the Equipment on the Company’s acceptance of such Equipment; (B)
not permit passage of title or risk of loss for the Equipment earlier than such
acceptance by the Company; (C) not permit the Supplier or any other person or
entity to retain any security in, or lien on, any of the Equipment; and (D)
otherwise be on terms and conditions acceptable to Lessor in its sole
discretion.

Section 2.02 Receipt of and Payment for Equipment. With respect to any Equipment
ordered by the Company as agent for Lessor, the Company agrees to perform all
obligations of the purchaser in the time and manner required by the applicable
Purchase Order.

Section 2.03 Payment of Purchase Price. On or before the Lease Commencement Date
for any Schedule, the Company shall present to Lessor documentation (“Purchase
Documentation”), in form and substance satisfactory to Lessor in its sole
discretion, which (i) describes all units of Equipment ordered, received and
accepted by the Company as agent for Lessor in connection with such Schedule,
and (ii) if Company has paid any Supplier for any of the Equipment, includes
evidence of the Purchase Price paid to Supplier for each such unit of Equipment
and of passage of title thereto to Lessor. Upon the latter of (A) Lessor’s
receipt of the Purchase Documentation or (B) the satisfaction of all conditions
precedent on or after the applicable Lease Commencement Date, Lessor shall pay
the Supplier or reimburse the Company, as the case may be, for the aggregate
Purchase Price for all Equipment purchased hereunder in connection with such
schedule.

Section 2.04 Books and Records. The Company shall maintain full and accurate
books and records of all Equipment orders, receipts and All such books and
records shall be maintained in a form acceptable to Lessor in its sole
discretion. Such books and records shall be open for inspection and examination
by Lessor and its respective representatives and/or accountants during the
Company’s normal business hours.

Section 2.05 Economic Terms. The Company and the Lessor hereby agree that
Schedules entered into pursuant to this Agency Agreement shall conform with the
following “Economic Terms”:

--------------------------------------------------------------------------------

1. Maximum Aggregate Capitalized Lessor’s Cost:   $14,500,000.00  

--------------------------------------------------------------------------------

2. Basic Term Lease Rate Factor:   To be mutually agreed upon by Company and
Lessor  

--------------------------------------------------------------------------------

3. Basic Term (No. of Months):   To be mutually agreed upon by Company and
Lessor  

--------------------------------------------------------------------------------

4. Equipment Type:   To be mutually agreed upon by Company and Lessor  

--------------------------------------------------------------------------------

5. Agency Agreement Expiration Date and Last Delivery Date:   October 31, 2006  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


ARTICLE III
TERMINATION


SECTION 3.01 TERMINATION.

(a)     So long as no default exists and is continuing hereunder or under the
Lease, either party may terminate this Agreement at any time upon ____________
(______30________) days written notice to the other party; provided however that
such termination shall not act as a termination of any Equipment leased
hereunder.

(b)     In the event the Company is in default hereunder or under the Lease,
Lessor may elect to terminate this Agreement immediately, which shall be
effective upon the receipt of written notice thereof by the Company.

(c)     Any termination under this Section 3.01 shall automatically result in
the immediate revocation of all authority vested in the Company under this
Agreement to order, accept or pay for any Equipment on behalf of Lessor.

        IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute and deliver this Agreement on the date first above
written.

General Electric Capital Corporation Duckwall-Alco Stores, Inc.
By: /s/ Susan Lyndon

--------------------------------------------------------------------------------

By: /s/ Richard A. Mansfield

--------------------------------------------------------------------------------

Title: Manager Portfolio Admin Title: V.P./CFO

--------------------------------------------------------------------------------


AGENCY AGREEMENT INSTRUCTIONS


BEFORE EQUIPMENT IS ORDERED:

  •   When issuing a Purchase Order or Sales Agreement for Equipment in
connection with the Agency Agreement, incorporate the following in the Purchase
Order or Sales Agreement:


  Duckwall-Alco Stores, Inc. is ordering the following equipment as Agent for:


  General Electric Capital Corporation
311 North Bayshore Drive
Safety Harbor, FL 34695
Attn: Teresa Schafer


• All invoices should indicate that General Electric Capital Corporation is the
“Sold to” party at the above address, and that Duckwall-Alco Stores, Inc. is the
“Ship to” party for delivery.

• The invoices should be mailed directly to General Electric Capital
Corporation. Also, all invoices should reference the appropriate Purchase
Order/Sales Agreement Number.

        General Electric Capital Corporation will also require a complete set of
Lease documentation prior to funding. These documents may include a Schedule and
a Certificate of Acceptance. The full terms and conditions of the lease contract
are set forth in the Master Lease Agreement and Equipment Schedule.